Mr. Justice Franco Soto
delivered the opinion of the-court.
Gerardo M. Garcia, the plaintiff in this case, was driving his own automobile when it was struck by a locomotive of the defendant in the afternoon of February 19, 1920. In the opinion delivered on appeal in the action brought by Ramona Morales, a passenger in the same automobile* against the Central Yannina all of the questions of fact and law involved in the case were considered and it was found that the chauffeur was free from all fault or contributory negligence in connection with the causes and facts of the case.
We have only to consider specifically in this case the question of the amount of damages. The plaintiff sued for $8,100 and the court gave judgment for $3,500. It was: proved that the 1917 Hudson supersix automobile was his property and was in good condition, and that it was damaged considerably by the collision. It was also proved that the defendant received injuries which compelled him to stay at home for three weeks and Caused him physical pain and mental suffering, and that he sustained a loss of property.
*203Considering tlie value of the automobile, the fact that it was not shown to have been rendered absolutely unserviceable, what the plaintiff failed to earn and the injuries that he received, his recovery for damages should not have exceeded $2,000. Therefore, the judgment is so modified and as modified affirmed.

Modified and affirmed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.